Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Currently, claims 1 and 9-19 are pending in the instant application.  Claims 2-8, 20-28,  and 30-32 have been canceled.  Claim 1 has been amended and claim 29 is withdrawn.  This action is written in response to applicant’s correspondence submitted 09/20/2021. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Final.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "the nucleic acids of the sample" in step (b) of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Step (b) recited performing PCR amplification of the nucleic acids of the sample while step (a) recites providing a reaction mixture comprising a suitable primer for amplification of a sequence consisting of a nucleic acid of at least 95% homologous to SEQ ID NO: 3 or a portion thereof.  It is unclear if the nucleic acids of step (b) refer back to the recited nucleic acid of step (a) or if the nucleic acids of step (b) encompass nucleic acids present in the sample.  Step (b) recites nucleic acids, in the plural however step(a) recites a singular nucleic acid.  It is unclear if the nucleic acids of step (b) are nucleic acid consisting of 95% homologous to SEQ ID NO 3 or a portion thereof and if the nucleic acids of step (b) refer to this sequence, it is unclear what is encompassed by the recitation of nucleic acids in plurality, is it multiple copies of the same nucleic acid sequence or different variations of SEQ ID NO:  3.  Furthermore if step(b) is referring to nucleic acid of step(a) it is unclear how amplification will occur on a sequence that consists of only SEQ ID NO 3 when the sample will comprise nucleic acids in the sample that will have a longer sequences than SEQ ID NO 3 prior to amplification such that the step of performing PCR amplification will occur on nucleic acids in the sample that are longer than SEQ ID NO 3 and there are no additional purification steps such that only a nucleic acid consisting of SEQ ID NO 3 is provided for the amplification reaction.  The recitation of “the nucleic acids” in step (b) render the claim indefinite. 

Maintained Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) an abstract idea that includes a mental process. This judicial exception is not integrated into a practical application because the additional elements recited in the claims do not integrate the abstract idea and are not significantly more than the law of nature.  The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Yes the claims recite an abstract idea but the additional elements do not integrate the judicial exception into a practical application. 
With regard to claim 1, the claims recite the abstract idea of a mental process, the step of “selectively detecting” the presence of Salmonella Typhimurium by detecting the amplified nucleic acids.  Neither the specification nor the claims set forth limiting definition for detecting and step (c) is given the broadest reasonable interpretation to include a step that can be 
The judicial exception is not integrated into a practical application because the claim does not recite additional elements that use or apply the judicial exceptions in a manner that imposes a meaningful limit on the judicial exception.  The recitation of generically providing a reaction mixture comprising a suitable primer pair for amplification of a sequence to SEQ ID NO 1 and performing PCR amplification does not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea.  
Claims 2-17 further limit the reaction mixture and claim 19 further limits PCR amplification step.   The steps do not provide significantly more to the claims outside of the judicial exception as they encompass conventional techniques as described in the instant specification as noted above.  None of these claims recite additional elements that integrate the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? No.
With regard to claim 1, additional steps of providing a reaction mixture comprising a suitable primer pair for amplification of SEQ ID NO 1 and performing PCR amplification using the reaction mixture is well-understood, routine, and conventional activities in the art.  The steps merely instructs a scientist to use well established, routine and conventional nucleic acid techniques to gather samples for diagnostic analysis.  Additionally the step of performing PCR is well-established, routine and conventional in the art.  There is no combination of elements in this step that distinguishes it from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicant’s invention and at the time the application was filed.  
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exceptions not already present when the elements are considered separately because the steps of the claim merely direct one to gather data necessary to implement the abstract steps step using widely used conventional techniques.  
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.
Response to Arguments
The response traverses the rejection on page 4 of the remarks mailed 09/20/2021.  The response asserts that amplification with a suitable primer pair for amplification of a sequence 95% homologous to SEQ ID NO 3 or a portion thereof was not conventional in the art nor does the office action show that it was conventional.  The response asserts the non-obviousness of the 
The response further asserts that merely because a longer sequence is described in the art that it was conventional to use particular short sections of such a sequence.  This response has been thoroughly reviewed but not found persuasive.  The claims are not limited to using a specific primer sequence.  The claims are broadly drawn to providing a reaction mixture comprising a suitable primer pair for amplification of a sequence consisting of a nucleic acid at 95% homologous to SEQ ID NO 3 or portion thereof.  The claims are not limited to producing an amplicon consisting of SEQ ID NO 3, which it appears applicant is arguing.  The claims merely require a suitable primer pair for amplification of a sequence consisting of a nucleic acid at least 95% homologous to SEQ ID NO 3.  Loneragan teaches primers that are suitable for amplifying a sequence of SEQ ID NO 3.  While the primers amplify a region that encompasses SEQ ID NO 3, the claims method steps do not distinguish those of Loneragan as the claim is not limited to producing an amplicon that consists of SEQ ID NO 3 or provides specific primers.  The claims broadly encompass any primer that is suitable for amplification of the sequence and the primers provided by Loneragan are capable of amplification of SEQ ID NO 3.  While the step of  selectively detecting the presence of Salmonella Typhimurium is judicial exception
The additional method steps of the claim are routine and conventional as taught by Loneragan.  While applicants assert that the office action has not adequately demonstrated that it was conventional to amplify SEQ ID NO 3, it is noted that the claims are not limited to amplifying SEQ ID NO 3, the claims merely require providing a reaction mixture comprising a suitable primer for amplifying SEQ ID NO 3, the claims do not require detecting a sequence that consists of SEQ ID NO 3. The response further asserts that merely because a longer sequence is 
The response asserts that because a much longer sequence is described in the art that it is not conventional to use particular shorter sections of such a sequence.  The response asserts that Loneragan teaches SEQ ID 4 and SEQ ID NO 5 because SEQ ID NO 26 and 28 comprise instant SEQ ID NO 4 and 5 and Loneragan amplifies a fragment of SEQ ID NO 28 and teaches primers.  The response asserts that this does not teach detecting SEQ ID NO 2 and 3 was conventional. The response asserts that it was not predictable that these shorter sequences would retain specificity of much longer sequences in the prior art.  The response asserts that Lonegran fails to provide any direction about which fragments might provide useful specificity.  The response asserts that one of ordinary skill in the art would not reasonably expect that every fragment of the sequence in the cited art would provide equivalent specificity and therefore the claims are patentable subject matter.  The method is not limited to producing a specific amplicon or amplifying a specific amplicon, the claims merely require providing a primer pair suitable for amplification of SEQ ID NO 3.  In the instant case the teachings of Lonegran demonstrate that it was conventional in the art to amplify nucleic acids using suitable primers to detect S. Typhimurim.  Lonegran teaches fragments of 30 nucleotides of SEQ ID NO 28 and teaches amplifying fragments of SEQ ID NO 28, which encompass SEQ ID NO 3 and therefore teaches it was routine and conventional to provide a reaction mixture comprising a suitable primer pair 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Loneragan (WO 2015/148785 A1).
Loneragan teaches a method for detection of Salmonella in a sample.  Loneragan teaches providing a set of oligonucleotide comprises a first primer set and a probe for identification of Salmonella (see pg. 1, lines 28-35).  Loneragan teaches the method is used to identify S. Typhimurium (see pg. 2 line 31).  Loneragan teaches a method of detecting S. Typhimurium by amplifying a nucleic acid sequence including SEQ ID NO 28 or a fragment of SEQ ID NO 28 wherein the amplification results in the generation of an amplicon having a length between 30 and 1081 nucleic acids and corresponding to SEQ ID NO 28 and detecting the amplicon which indicates the presence of S. Typhimurium.  SEQ ID NO 2 and SEQ ID NO 3 comprises a fragment of SEQ ID NO 26 and 28 (claims 9-12). Loneragan further teaches amplifying a fragment of SEQ ID NO 28 and teaches primers.  Loneragan therefore teaches SEQ ID NO 4 and SEQ ID NO 5 because SEQ ID NO 26 and 28 comprise instant SEQ ID NO 4 and SEQ ID NO 5 (claim 13).
With regard to claims 14-17 and 19, Loneragan teaches contacting the amplicon with a detectably labeled nucleic acid probe including a sequence substantially identical to a fragment of SEQ ID NO 28 (claim 14-15) (see page 5, lines 25-30).  Instant SEQ ID NO 8 and 9 are .
Response to Arguments
The response traverses the rejection on page 4.  The response asserts that because a much longer sequence is described in the art that it was conventional to use particular shorter sections of such a sequence.  The response asserts that Loneragan teaches SEQ ID 4 and SEQ ID NO 5 because SEQ ID NO 26 and 28 comprise instant SEQ ID NO 4 and 5 and Loneragan amplifies a fragment of SEQ ID NO 28 and teaches primers.  The response asserts that this does not teach detecting SEQ ID NO 2 and 3 was conventional. The response asserts that it was not predictable that these shorter sequences would retain specificity of much longer sequences in the prior art.  The response asserts that Lonegran fails to provide any direction about which fragments might provide useful specificity.  The response asserts that one of ordinary skill in the art would not reasonably expect that every fragment of the sequence in the cited art would provide equivalent specificity and therefore the claims are patentable subject matter.  It is unclear if applicant is traversing the 101 rejection or the rejection under 102.  As it applies to the rejection under 102, Lonegran anticipates the claimed method.  The method is not limited to producing a specific amplicon or amplifying a specific amplicon, the claims merely require providing a primer pair suitable for amplification of SEQ ID NO 3.  In the instant case the teachings of Lonegran 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Loneragan (WO 2015/148785 A1, cited on IDS) in view of Singh (Molecular and Cellular Probes, 2013, 27, 80-85).
Loneragan teaches a method for detection of Salmonella in a sample.  Loneragan teaches providing a set of oligonucleotide comprises a first primer set and a probe for identification of Salmonella (see pg. 1, lines 28-35).  Loneragan teaches the method is used to identify S. Typhimurium (see pg. 2 line 31).  Loneragan teaches a method of detecting S. Typhimurium by amplifying a nucleic acid sequence of a fragment of SEQ ID NO 28 wherein the amplification 
However, it was known in the art to sequence amplified nucleic acids for identification of Salmonella serovars.  Singh teaches next generation sequencing which allows for in depth large scale sequencing projects in a fast and inexpensive manner to identify Salmonella serovars (see abstract).  Singh teaches amplification of Salmonella isolates in a multiplex reaction followed by pyrosequencing (see materials and methods). Singh teaches the method allows for improved resolution and high throughput capability and is a feasible and practical way to analyze a large set of bacterial strains in high resolution molecule subtyping scheme (see pg. 82 last paragraph). Singh teaches the method will be a practical and economical method for performing high resolution strain typing in a high throughput matter (see pg. 84, 1st column). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to improve the method of detecting S. typhimurim in a sample by amplification of a fragment of SEQ ID NO 28 (SEQ ID NO 3) as taught by Loneragan to include analysis of amplicons by pyrosequencing as taught by Singh to include improve the detection method of Loneragan.  The ordinary artisan would have been motivated to improve the detection method of Loneragan to include analysis of pyrosequencing as taught by Singh because both Loneragan and Singh teaches analysis of PCR amplification of Salmonella and Singh teaches multiplex analysis of Salmonella isolates and teaches the method allows for improved resolution and high throughput capability and is a feasible and practical way to analyze a large set of bacterial strains in high resolution molecule subtyping scheme  The ordinary artisan would have .
Response to Arguments
The response traverses the rejection on page 5 of the remarks mailed 09/20/2021.  The response asserts that Loneragan does not in fact teach or suggest amplification of SEQ ID NO 3 or a portion thereof as recited in the amended claim.  The response asserts it would not have been obvious from the longer sequences of Loneragan and its generic teaching of large ranges of possible fragment sized to reasonably expect a fragment size and identity to SEQ ID NO 3.  The response asserts the subject matter as claimed allows for a more desirable amplicon size for qPCR conditions while providing high specificity for detection.  The response asserts that while sequences in Lonergan encompass SEQ ID NO 3 there is nothing in the reference that would led one of ordinary skill in the art to expect success in detecting S. Typimurium using the sequences claimed.  This response has been reviewed but not found persuasive.  These remarks were previously addressed in the rejection under 35 USC 101 and 102.  As stated previously the claims are not limited to generating or detecting an amplicon consisting of SEQ ID NO 3.  Even arguendo the claims were limited to detecting an amplicon consisting of SEQ ID NO 3 there is 

	Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAE L BAUSCH/Primary Examiner, Art Unit 1634